DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Lee et al. (US Pub. 2019/0253734) teaches encapsulation of 360 degree video data and/or related metadata and a TrackGroupTypeBox which may indicate that a track belongs to a composition of tracks, however the prior art fails to teach or suggest “spatial information indicating that the video sequence is divided into multiple pieces, and a flag indicating that the multiple video tracks cannot be presented based only on the information contained in one track; and generating the media files including the generated multiple video tracks along with the descriptive metadata.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. 2019/0253734) discloses a method for transmitting and receiving 360 video.
Lee et al. (US Pub. 2020/0107006) discloses a method and device for transmitting region information of 360-degree video. 
	OH et al. (US Pub. 2019/0174116) discloses a method for transmitting and receiving 360-degree video.
	Denoual et al. (US Pub. 2018/0160136) discloses a description of image composition with HEVC still image file format. 
	Denoual et al. (US Pub. 2022/0007087) discloses a method and apparatus for generating media data. 
	Denoual et al. (US Pub. 2019/0110081) discloses image data encapsulation with referenced description information. 
	OH et al. (US Pub. 2020/0107051) discloses a broadcast transmission device.
	Chen et al. (US Pub. 2018/0279014) disclose a method and apparatus for track composition. 
	Denoual et al. (US Pub. 2018/0020268) discloses a method, devices, and computer programs for streaming partitioned timed media data. 
	Wang et al. (US Pub. 2017/0237965) discloses storage of virtual reality video in media files. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 2, 2022